OPINION
Plaintiffs-appellants, David and Marie Mergenthal, appeal a decision of the Warren County Court of Common Pleas granting summary judgment to defendant-appellee, Safeco/First National Insurance Company of America. We have previously outlined the facts of this case in Mergenthal v. Star Banc (July 28, 1997), Warren App. No. CA96-10-107, unreported, at 1-5. Appellants present one assignment of error.
  THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE ERROR IN GRANTING SAFECO/FIRST NATIONAL'S MOTION FOR SUMMARY JUDGMENT.
The dispositive question in this case is whether appellants have standing to contest the settlement of a claim on an insurance policy issued by appellee to Star Banc Corporation ("Star Banc"). In Mergenthal, we held that summary judgment in favor of Star Banc was appropriate because "appellants have not demonstrated standing to contest the terms of the insurance settlement agreement." Id. at 8. In the present case, the trial court granted summary judgment in favor of appellee on October 8, 1997, holding that appellants "were not a party to or beneficiaries of the contract between Star Banc and [appellee]. Consequently, [appellants] have no enforceable rights under the contract."
After having reviewed the evidence in a light most favorable to appellants, we find that appellants have not demonstrated standing to contest the terms of the insurance settlement agreement between appellee and Star Banc. We reach this conclusion for the same reasons we have previously outlined in Mergenthal at 5-8. Further, even though appellants do not have standing to contest the terms of the insurance settlement, we note that a review of the insurance policy and the record shows that a reasonable person could conclude that appellee and Star Banc acted in good faith and did not engage in unfair collusive behavior. Accordingly, we find that the trial court did not commit reversible error in granting appellee's motion for summary judgment.
Judgment affirmed.
POWELL, P.J., and KOEHLER, J. concur.